Name: 82/843/EEC: Commission Decision of 30 November 1982 establishing that the 'Space Optics - Off-Axis Parabolas, model OAP 18-01-08' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  natural and applied sciences;  mechanical engineering
 Date Published: 1982-12-17

 Avis juridique important|31982D084382/843/EEC: Commission Decision of 30 November 1982 establishing that the 'Space Optics - Off-Axis Parabolas, model OAP 18-01-08' may not be imported free of Common Customs Tariff duties Official Journal L 356 , 17/12/1982 P. 0046 - 0046*****COMMISSION DECISION of 30 November 1982 establishing that the 'Space Optics - Off-Axis Parabolas, model OAP 18-01-08' may not be imported free of Common Customs Tariff duties (82/843/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 19 May 1982, the Federal Republic of Germany requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the 'Space Optics - Off-Axis Parabolas, model OAP 18-01-08', ordered on 16 October 1980 and to be used for the development of new procedures and techniques in earth-oriented space research, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 22 October 1982, within the framework of the Committee on Duty-Free Arrangements, to examine the matter; Whereas this examination showed that the 'Space Optics - Off-Axis Parabolas, model OAP 18-01-08' may not be regarded as an instrument or apparatus within the meaning of Article 3 (1) of the aforementioned Regulation (EEC) No 1798/75 but consists in fact of an accessory of an holographic system; whereas the latter must therefore be regarded as 'accessory' within the meaning of Article 3 (2) (a) of the said Regulation; whereas the possibility of granting importation free of duties must therefore be assessed in the light of the provisions of the said Article 3 (2) (a); Whereas the accessory in question is not suitable for use with an instrument or apparatus imported free of duties or capable of being so imported; whereas, therefore, the conditions for import free of duties are not fulfilled, HAS ADOPTED THIS DECISION: Article 1 The 'Space Optics - Off-Axis Parabolas, model OAP 18-01-08', which is the subject of an application by the Federal Republic of Germany of 19 May 1982, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 November 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.